20-10096-tmd Doc#48 Filed 04/23/20 Entered 04/23/20 21:14:56 Main Document Pg 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 IN RE:                                            §
                                                   §   CASE NO. 20-10096-TMD
 JOSEPH BENINATI                                   §
                                                   §   CHAPTER 11 PROCEEDING
 DEBTOR                                            §



     JOSEPH BENINATI’S MOTION FOR RECONSIDERATION OF THE ORDER
    GRANTING JOINT MOTION TO CONTINUE AND EXTEND (I) DEADLINE TO
  OBJECT TO DEBTOR’S DISCHARGE; AND (II) RELATED DISCOVERY SCHEDULE

 TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUTPCY JUDGE:

          NOW COMES Joseph Beninati, (“Debtor” or “Beninati”), by and through his attorneys, and

 files this Motion for Reconsideration of the Order Granting Joint Motion to Continue and Extend (I)

 Deadline to Object to Debtor’s Discharge; and (II) Related Discovery Schedule (“Order”) and would

 respectfully show the Court the following:

                                      BACKGROUND FACTS

                On March 31, 2020 the Chapter 7 Trustee’s (“Trustee”) and Sutton 58 Associates

 LLC (“Sutton” and together with the Trustee, “Movants”) filed their Motion seeking an extension of

 the bar date to object to discharge (“Motion”).

                The Movants filed the Motion without electing to include negative notice language

 under Local Bankruptcy Rule 9014(a).

                On April 2, 2020, the Court set a hearing on the Motion for April 27, 2020 at 9:50

 a.m.

                Local Bankruptcy Rule 9014(b)(1) provides that “If negative notice language is not

 used, a response is not required unless the Court or these rules direct.” While not obligated to file a


 DEBTOR’S MOTION FOR RECONSIDERATION                                                        Page 1 of 4
20-10096-tmd Doc#48 Filed 04/23/20 Entered 04/23/20 21:14:56 Main Document Pg 2 of 4



 response, the Debtor was prepared to respond to salacious and false allegations which served as the

 foundation for the relief requested the Motion.     A copy of the Debtor’s responsive pleadings is

 attached to this response as Exhibit A.

                Before the Debtor could file his response, this Court entered the Order 22 days after

 the Motion was filed and 5 days before the hearing on the Motion.

                The requested extension is based on a series of allegations designed to suggest that

 this Debtor is hiding assets. Moreover, the Motion suggests that Movant’s have had no opportunity

 to conduct discovery of the Debtor’s financial situation and that the Debtor and his wife have been

 dilatory in responding to Movant’s discovery.

                There is no evidence before this Court supporting any of these allegations. To the

 contrary most of these allegations are demonstrably false on their face and reflect a pattern of

 unsubstantiated allegations related to this Court in the Motion

                The sole fact that this Court can take judicial notice of is that there is a Covid-19

 pandemic and travel and gathering in numbers are restricted.

                From the outset, Movant’s have sought to delay discovery and repeatedly offered

 extensions provided the Debtor would agree to a commensurate extension of bar dates was accepted.

 The Debtor has steadfastly declined these “offers” and timely responded to Movant’s request for

 production and was available for his 2004 examination on the originally scheduled date of April 6,

 2020. The Debtor has accumulated documents responsive to Movant’s duces tecum (which means

 “you shall bring with you” and is not intended as an alternative to a request for production).

                The Covid – 19 virus appears to be a unfortunate pretext for Movant’s long sought

 delay. The Debtor offered to make himself available throughout the month of April for a video or


 DEBTOR’S MOTION FOR RECONSIDERATION                                                        Page 2 of 4
20-10096-tmd Doc#48 Filed 04/23/20 Entered 04/23/20 21:14:56 Main Document Pg 3 of 4



 web video 2004 exam. Movant’s declined, objecting to the medium and also a need for completion

 of discovery served on Guardian Life Insurance Company. This alleged order of priority did not

 exist when Movant’s noticed Guardian Life’s 2004 exam after the date of the Debtor’s 2004 exam.

                 The Debtor requests that the Court reconsider the Order so that he is afforded the

 opportunity to appear and be heard and contest Movant’s allegations of cause for the extension of

 bar dates.

                 Section 102 of the Bankruptcy Code provides that “after notice and a hearing”

 authorizes and action without an actual hearing if – “(i)such a hearing is not requested timely by a

 party in interest; or (ii)there is insufficient time for a hearing to be commenced before such act must

 be done, and the court authorizes such act.” Neither circumstance exists in this case. In the absence

 of negative notice in the Motion, the Debtor was not obligated to affirmatively request a hearing and

 no exigent circumstances existed warranting a entry of a sua sponte order days before an established

 hearing date.

                 The Debtor requests that the Court reconsider the Order pursuant to Bankruptcy Rule

 9024, incorporating Fed. R. Civ. Proc. 60. Relief is warranted under 60(b)(1), (4) and (6).

        WHEREFORE PREMISES CONSIDERED, Debtor requests that this Court enter its order

 reconsidering and vacating the Order, setting the Motion for hearing and granting such other and

 further relief to which he may be justly entitled.




 DEBTOR’S MOTION FOR RECONSIDERATION                                                        Page 3 of 4
20-10096-tmd Doc#48 Filed 04/23/20 Entered 04/23/20 21:14:56 Main Document Pg 4 of 4



        Respectfully submitted April 23, 2020

                                              THE LAW OFFICES OF RAY BATTAGLIA, PLLC.
                                              66 Granburg Circle
                                              San Antonio, Texas 78218
                                              Telephone (210) 601-9405
                                              Email: rbattaglialaw@outlook.com


                                              By: /s/ Raymond W. Battaglia
                                                 Raymond W. Battaglia
                                                 Texas Bar No. 01918055

                                              ATTORNEYS FOR JOSEPH BENINATI


                                    CERTIFICATE OF SERVICE


 I hereby certify that a true and correct copy of the foregoing document was served by first class
 mail upon on the following parties on April 23, 2020



 Jay H. Ong                                           Via Email: jong@munsch.com
 MUNSCH HARDT KOPF & HARR, P.C.
 303 Colorado Street
 Suite 2600
 Austin, Texas 78701

 Phillip J. Conley, Esq.                              Via Email: pjc@crm-lawfirm.com
 CONLEY ROSENBERG & MENDEZ LLP
 5080 Spectrum Drive, Suite 850E
 Addison, Texas 75001



                                              By: /s/ Raymond W. Battaglia
                                                 Raymond W. Battaglia




 DEBTOR’S MOTION FOR RECONSIDERATION                                                       Page 4 of 4
